                       ,.


United States District Court
Southern District of New York

   United States                                       Dkt # Sl 18 CR 396(AJN)

      V.
                                                                      ORDER
   Lin Fei Zhang




      It is ordered that the case in the above caption is unsealed.




Dated: May 17, 2021
New York, New York



   osnc;:sn~,
   noctrMENr                                           Hon. Alison J. Nathan,
   &Ltitrto'NtcA"L~¥ n~tt··                            United States District Judge
   DOC~--------
   ftA'Uf'tt.EDi
      , ,.,  ,.  5/18/2021
